      Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

ASSESSMENT TECHNOLOGIES                          )
INSTITUTE, LLC,                                  )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )      Case No.: 19-2514-JAR-KGG
                                                 )
CATHY PARKES,                                    )
                                                 )
              Defendant.                         )

     DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF MOTION TO
     EXCLUDE A PORTION OF THE TESTIMONY OF PLAINTIFF’S EXPERT,
                           TRACY COENEN

       I.     Ms. Coenen is Not Qualified to Give Expert Testimony
              about Consumer Behavior.

       In its Memorandum in Opposition to Defendant’s Motion to Exclude a Portion of

Tracy Coenen’s testimony (“ATI’s Memorandum”), Assessment Technologies Institute,

LLC (“ATI”) argued that, Ms. Coenen is qualified to calculate disgorgement of non-

infringing products because she is qualified to calculate profits from infringing products.

(ECF No. 279 at 4). However, ATI’s argument misses the point. Ms. Coenen did not

calculate profits from non-infringing products because she claimed that she did not have

enough information to do that calculation. In her report, Ms. Coenen merely opined

that ATI should be entitled to disgorgement of net profits from the sale of non-

infringing products continuing “for a reasonable period into the future.” (ECF 257-2 at

4). Instead of calculating profits from non-infringing products, Ms. Coenen came up

with a theory for why she believes ATI would be entitled to those profits for some

unspecified period of time.
     Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 2 of 6




      Ms. Coenen’s theory for why ATI would be entitled to those profits is based on

her unsupported opinion that consumers are drawn to the Level UP RN website because

of the sale of infringing products. Ms. Coenen admitted that that opinion was a

marketing opinion, not an accounting opinion, and she admitted that she had no

expertise to give a marketing opinion. (ECF No. 257-4 at 77:21-78:8; 79:24-80:9; 81:16-

19; 85:14-22; 86:22-87:13: 88:23-89:14; 99:25-100:7).

      To establish Ms. Coenen’s qualifications to give an opinion about why people

purchase Level UP RN’s study cards or watch its videos, ATI relies on Ms. Coenen’s own

statements that she believes she is qualified to give that opinion. ATI’s Memorandum at

4-5. However, neither Ms. Coenen nor ATI can point to anything in Ms. Coenen’s

education or experience that would qualify her to give opinions about consumer

behavior. Nothing in her CV indicates that she has any education or experience in

marketing science or consumer behavior. In fact, she stated that she did not think her

opinions required any qualifications. (ECF No. 257-4 at 78:9-14).

      Ms. Coenen’s experience and education make her no more capable than the

average juror to opine about why students were drawn to the Level UP RN website.

Thus, her opinions on that issue would not be helpful to the jury. Since Ms. Coenen is

not qualified to give opinions about consumer behavior, her opinions on that subject

must be excluded.

      II.    Ms. Coenen’s Opinions about Consumer Behavior Do Not
             Meet the Reliability Standards of Daubert and Kumho
             Tire.

      ATI does not argue that Ms. Coenen’s opinions meet the requirements of Daubert

or Kumho. It instead argues that Ms. Coenen’s lack of objective data to support her

opinions goes to weight rather than admissibility. ECF No. 279, ATI’s Memorandum at

                                           2
     Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 3 of 6




5. However, under the Court’s gatekeeper function, before allowing the expert to testify,

the Court must consider whether the expert’s proposed testimony is reliable and

relevant. To determine reliability, the Court may consider (1) whether the opinion at

issue is susceptible to testing and has been subjected to such testing; (2) whether the

opinion has been subjected to peer review; (3) whether there is a known or potential

rate of error associated with the methodology; and (4) whether the theory has been

accepted in the scientific community. This is a nonexclusive list of factors that may be

considered by the Court. Hollander v. Sandoz Pharm. Corp., 289 F.3d 1193, 1205 (10th

Cir. 2002) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590 (1993);

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)).

       In this case, Ms. Coenen’s opinions were not based on any methodology that the

Court can even analyze under these standards. Ms. Coenen admitted that she did not

rely on any objective data or studies, or any other methodology, to come to her

conclusions. She merely considered a number of disparate facts that were fed to her by

ATI’s counsel to reach her ipse dixit conclusions. She did nothing more than reach a lay

opinion without using any methodology accepted in her field of accounting. In fact, she

admitted that her opinions are not accounting opinions and were not rendered with a

reasonable degree of certainty in her field.

       Since Ms. Coenen’s opinions are not based on any methodology, let alone a well-

recognized methodology, her opinions must be excluded.

       III.   Ms. Coenen Must be Precluded from Parroting the
              Opinion of a Marketing Professor is Who Not an Expert in
              This Case.

       To support Ms. Coenen’s reliance of the opinion of a marketing professor from

New Jersey, ATI relies on cases that state that an expert can rely on facts provided by

                                               3
     Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 4 of 6




others. E.g., Evolution, Inc. v. Sun Trust Bank, 2004 WL 5684007 at *2 (D. Kan. Oct.

13, 2004). ECF No. 279, ATI’s Memorandum at 6. This is a true statement but not

relevant to this case. ATI also relies on cases that state that an expert can rely on

opinions given by another expert in the same case. E.g., U.S. Bank Nat. Assn’ v. PHL

Variable Life Ins. Co., 112 F. Supp. 3d 122, 130-31 (S.D.N.Y. 2015); Solid Oak Sketches,

LLC v. 2K Games, Inc., 449 F. Supp. 3d 333, 353 (S.D.N.Y. 2020) (permitting damages

expert to testify where expert relied on the survey results of another expert who testified

in the same case); Fair Isaac Corp. v. Fed. Ins. Co., 447 F. Supp. 3d 857, 876 (D. Minn.

2020) (expert allowed to rely on another expert who testified in the same case). These

cases do not support ATI’s position because the marketing professor has not been

identified as an expert in this case.

       In fact, the PHL Variable case that ATI primarily relied upon actually supports

Ms. Parkes’ position. That case acknowledged that an expert cannot rely on another

expert's opinion if the first expert is unfamiliar with the methods and reasons

supporting the second; an expert cannot merely recite another expert’s opinion; and an

expert cannot testify to the conclusions of another expert. PHL Variable Life Ins. Co.,

112 F. Supp. 3d at 131. That holding is on point here. In her Second Supplemental

Report, Ms. Coenen merely parroted back the opinion of the marketing professor

without identifying any methodology used by that professor, and without identifying the

factual basis for the professor’s opinions. (ECF No. 257-3 at 5). Thus, under the case

cited by ATI, Ms. Coenen’s proposed testimony about the marketing professor’s opinion

must be excluded.

       Indeed, allowing Ms. Coenen to testify about the marketing professor’s opinion

would avoid the expert disclosure requirements of Rule 26 because it would allow the

                                             4
     Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 5 of 6




jury to hear the opinion of a purported expert without disclosure of that expert’s CV,

without the disclosure of the factual basis for that expert’s opinions and without the

opportunity to cross-examine that expert.

       IV.    Ms. Coenen’s Opinion about Non-infringing Products is
              Irrelevant to this Case and Would Not Help the Jury
              Determine Any Issue in the Case Because She Did Not
              Calculate Profits from Non-infringing Products.

       Even though Ms. Coenen did not calculate profits relating to non-infringing

products, ATI claims that her opinions are relevant because the trier of fact can merely

plug in the numbers and use her methodology to calculate profits from non-infringing

products. ECF No. 279, ATI’s Memorandum at 8. However, Ms. Coenen did not

provide a methodology for calculating profits from non-infringing products. As

mentioned above, Ms. Coenen stated that ATI should be entitled to profits from non-

infringing products “for a reasonable period into the future,” but she did not identify

that period and she gave no methodology for determining the time period that should

apply. (ECF 257-2 at 4). Thus, her proposed testimony provides no basis for a trier of

fact to calculate profits from non-infringing products. Thus, her proposed testimony

offers no helpful information to the jury on this issue and, thus, it is not relevant to the

case and should be excluded.

       WHEREFORE, Defendant Cathy Parkes respectfully requests the Court to

exclude Tracy Coenen’s testimony concerning non-infringing products, and grant any

and all other relief the Court deems just and appropriate.




                                              5
     Case 2:19-cv-02514-JAR-KGG Document 287 Filed 04/07/21 Page 6 of 6




                                          BROWN & JAMES, P.C.


                                          /s/ Steven H. Schwartz
                                          Steven H. Schwartz, KS Fed #78879
                                          sschwartz@bjpc.com
                                          800 Market Street, 11th floor
                                          St. Louis, Missouri 63101
                                          314.421.3400
                                          Fax: 314.421.3128

                                          Attorneys for Defendants


                             CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of April, 2021, the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court’s electronic
filing system upon all counsel of record.


                                                 /s/ Steven H. Schwartz

:mlc
25773619v3




                                             6
